DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 7-16, 18-32, 39-57, and 69 are cancelled.
Claims 1-6, 17, 33-38, and 58-68 are under examination. 

Information Disclosure Statement
The information disclosure statement filed 09/17/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no fee was paid or no certification statement made.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Objections Withdrawn
Nucleotide and/or Amino Acid Sequence Disclosures
The objection of the figure legends of Figures 14-29 is withdrawn in view of Applicant’s amendments. 

Claim Objections
The objection to claims 33 and 68 is withdrawn in view of Applicant’s arguments.  
The objection to claim 59 is withdrawn in view of Applicant’s amendments.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1-6, 17, 33-38, and 58-68 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments.

The rejection of claims 58-60 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for containing new matter is withdrawn in view of Applicant’s amendments and arguments.

The rejection of claims 1-6, 17, 33-38, and 58-68 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 103
Claims 1-6, 17, 33-38, and 58-68 remain rejected under 35 U.S.C. 103 as being unpatentable over OBI Pharma, Inc. (NCT01516307 Clinical Trial Announcement, published 01/24/2012), in view of Gilewski (Proceedings of the National Academy of Sciences, Vol. 98, No. 6, Pg. 3270-3275, 2001), Chen (J. Pharm. Biomed. Anal., Vol. 48, No. 5, Pg. 1375-1380, 2008), Greven (US4203975, published 05/20/1980), Danishefsky (US6544952, published 04/08/2003, previously cited), Danishefsky (US2003/0153492, published 08/14/2003), Ragupathi (Glycoconjugate Journal, Vol. 15, Pg. 217-221, 1998), and Krantz (US2004/0247608, published 12/09/2004).
Applicant’s Arguments:  The Examiner rejected claims 1-6, 17, 33-38, and 58-68 are allegedly under 35 U.S.C. 103 as being unpatentable over OBI Pharma, Inc. (NCTO1516307 Clinical Trial Announcement, published 01/24/2012), in view of Gilewski (Proceedings of the National Academy of Sciences, Vol. 98, No. 6, Pg. 3270-3275, 2001), Chen (J. Pharm. Biomed. Anal., Vol. 48, No. 5, Pg. 1375- 1380, 2008), Greven (US4203975, published 05/20/1980), Danishefsky (US6544952, published 04/08/2003, previously cited), Danishefsky (US2003/0153492, published 08/14/2003), Ragupathi (Glycoconjugate Journal, Vol. 15, Pg. 217-221, 1998), and Krantz (US2004/0247608, published 12/09/2004). 
In the rejection, the Examiner relies on Gilewski to teach an epitope ratio of 732:1 (see page 3271, column 2, paragraph 2). The Examiner states that one of ordinary skill in this art would have found it obvious to increase the epitope ratio as in instant claims to 
Applicant respectfully disagrees.
In E.I. DuPont de Nemours & Co. v. Synvina C.V., 904 F.3d 996 (Fed. Cir. 2018), the court recognized the following ways to rebut the rejection of routine optimization: (1) if a process parameter may be patentable if it “produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art;” (2) if the prior art taught away from the claimed range; (3) if the parameter was not recognized as “result-effective;” and (4) If the prior art discloses “very broad ranges” which “may not invite routine optimization.”
First, with respect to Examiner’s argument that immunization using Globo H-KLH is a result effective variable, i.e. increasing antigen concentration results in increased immunogenicity, Applicant respectfully disagrees. Carbohydrate antigens such as Globo H alone are generally nonimmunogenic owing at least partly to its T cell independence in immune recognition. Conjugation of such antigens to KLH improves their immunogenicity, however KLH is a sizable protein containing a vast array of its own antigenic T cell epitopes as well as carbohydrate epitopes. Therefore, immune responses generated by a carbohydrate-KLH conjugate such as Globo H-KLH are a lot more complicated than a straightforward linear antigen dose:immune response relationship. This point in fact is illustrated by Gilewski’s own teachings. Gilewski taught that in prostate cancer patients vaccinated with a Globo H-KLH conjugate plus QS-21, the immune response did not appear dose related among the three higher doses of Globo H, including 10 ug, 30 ug, 
With regards to Examiner’s argument that it would have been obvious to increase the epitope ratio as in instant claims to at least 750 or more in order to increase immunogenicity of the composition. Applicant disagrees. Applicant notes that in Slovin, it was taught that “[t]he 30-ug dose appeared to be optimal and has been selected for use in future trials” (page 5713, column 2, final paragraph). Therefore, the fact that Slovin did not pick the highest Globo H dose (100 ug) which would have contained the highest antigen amount, but rather opted to select a lower (30 ug) Globo H dose, taught way/argued against the Examiner’s logic of obviousness to increase Globo H’s immunogenicity by increasing the epitope ratio. Applicant notes that Gilewski taught selecting/using 10 ug Globo H dose (3271, column 1, paragraph 3). In addition, Gilewski only taught further augmenting the titer and duration of the antibody response (increasing immunogenicity) through “various vaccination schedules, use of a second carrier protein and additional immune adjuvants” (see page 3275, column 2, paragraph 3). These teachings not only demonstrated that Gilewski believed further increasing 
In addition, the examiner also asserts that Gilewski taught KLH which is a mixture of instant SEQ ID NOs. 1 and 2 and so the conjugate will comprise SEQ ID NO:1, barring evidence from Applicant to the contrary. Applicant disagrees, since amended independent claims now recite both SEQ ID NOs: 1 and 2, therefore they cannot be assumed to be taught in the prior art without clear articulation of the reason(s) why the claimed invention would have been obvious. Please note that the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418, 82 USPQ2d 1385, 1396 (2007) noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Federal Circuit has stated that "rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006); see also KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (quoting Federal Circuit statement with approval).
In light of the foregoing, Applicant contends that the argument that it would have been obvious that Gilewski would have obtained the same epitope ratio through an “obvious to try” standard and experimentation, is improper. Without Gilewski supporting a high epitope ratio, the obviousness rejection cannot stand since this deficiency in 
Applicant would also like to maintain the arguments presented in the previous Applicant’s response for the reasons of record. A slightly revised version is presented below: As explained in previous responses and Dr. Chao’s Declaration (5) submitted on August 17, 2017, without being bound by theories, inert gas was applied to inactivate the disulfide bonds of the KLH subunits, which maintained the thiolated KLH in oligomeric form (i.e. greatly reduced the reformation of multimers such as didecamers) before its conjugation with Globo H. Exemplary results are described in paragraph [0216] of the instant specification, which disclosed that “glycoconjugate of the invention exhibited a reduced mass in molecular weight as compared with native aggregated KLH didecamers” and is corroborated by data shown in Figure 4 that the KLH moieties were basically no larger in size than hexamers. KLH, at the time of the present disclosure, was considered as one of the potential carrier proteins to contribute enhanced immunogenic activity, particularly enhanced anti-tumor activity (paragraph [0123]). It was known that native KLH is presented as a didecamer unless special conditions were imposed, therefore research were conducted to evaluate KLH’s immunogenic activity associated with its polymerization. As illustrated by the description of an exemplary finding below, the status of the art at the time of filing of instant application was that it was commonly believed that KLH has to be in didecameric form to induce immune responses: Intracel KLH (containing the intact KLH molecule, 6000-8000 kDA) induced a potent IgM, IgG1 and IgG2 response as well as a cellular response measured by proliferation assay in normal volunteers (n=17). Because of sporadic Biosyn KLH, produced as 350/390 kDA subunits of KLH, was then tested. Biosyn KLH alone failed to induce either a humoral or cellular response. (see Appendix 1 of Applicant’s response filed on December 24, 2020). The Examiner cited Krantz to explain that oligomeric forms of KLH have been taught. However, in contrast to the Examiner’s assertions, Applicant found that Krantz’s disclosure with regards to KLH aggregation is actually that it is the larger the better, see paragraph [0081] of Krantz (US2004/0247608): “Hence, the Substituted aggregate preferably has an apparent molecular weight of more than 800 kDa, more preferably more than 1,200 kDa, still more preferably more than 1,600 kDa.” . In fact, Krantz had no intention to set an upper limit to the KLH aggregation as long as it is not “so large as to precipitate out of solution,” as to which it suggested 5,000 kDa (paragraph [0085]), larger than a decamer. Therefore, irrespective of Krantz alleged intention to limit the upper size limit due to solubility reasons, Krantz’s teachings preferred larger forms of carrier protein rather than its oligomeric forms, as shown above.
In light of foregoing, the teachings of the prior art at the time of filing of the present application without question taught away from at least using smaller molecular weight forms of KLH, since the art preferred larger multimeric forms of the carrier protein to induce optimal immune responses.
As explained above and specifically in Dr. Chao’s Declaration ({5) and paragraph [0216] and figure 4 of the present disclosure, the claimed invention comprises the epitope ratio constituted by KLH oligomers. In contrast, the status of the art as well as additional evidence shown below indicates that Danishefsky was using didecamer so that its epitope ratio is not close and gives different clinical meaning from the claimed invention.
0.17:1 and 0.07:1 weight ratio (Globo H:KLH) were compared. The 0.17:1 glycoconjugate represented an oligomer KLH glycoconjugation. For instance, please see the first column of the table at {5 of Dr. Chao’s Declaration, giving a weight ratio of 0.186:1 (0.298:1.6) which is similar to the 0.17:1 weight ratio of figure 7. Furthermore, the result showed that the 0.17:1 weight ratio induced a better antibody titer.
Additional in vivo animal model experiment was conducted as recorded in the Declaration submitted on December 24, 2020 by Dr. Huang. In that experiment, mice were grouped and injected with glycoconjugates of 1611, 652, and 281 epitope ratios respectively. The result, as quoted below, indicated the immune response (Anti-Globo H IgM) was induced only by epitope ratio = 1611 at Day 11. In addition, both epitope ratio =1611 and 652 could induce the immune response at Day 25. However, there was no/minimal immune response induced by epitope ratio = 281. Furthermore, the immune response of epitope ratio = 1611 is much higher and better than the immune response of epitope ratio = 652. Together with the common knowledge that oligomer KLH is undesirable as explained above, this result is no doubt unexpected and surprising. 
In comparison, the fact that Danishefsky was using didecamer can be seen from his journal publication on Proc. Natl. Acad. Sci. USA (1999), 96: 5710-5715 (see Appendix 2 of Applicant’s response filed on December 24, 2020). At Vaccine Preparation section of page 5711, Danishefsky specified using Intracel KLH product. The product, the 
The claim scope is commensurate with the unexpected result because, “stored under inert gas before being conjugated with the Globo H moieties” to maintain KLH as oligomer is undesirable and taught away for those having ordinary skill in the art at the time of filing. Without storing KLH “under inert gas before being conjugated with the Globo H moieties,” higher epitope ratio as the present disclosure achieved as shown in the table of page 3 of Dr. Chao’s Declaration (see Applicant’s response filed on December 24, 2020), could not be achieved with a reasonable expectation of success. Thus, the claim scope is commensurate with the unexpected result on the basis of the limitation of inert gas.
The Applicant is also aware that during the 11/20/20 Interview, the current Examiner sided with the former Examiner’s position on Danishefsky’s teaching regarding argon gas. Specifically, the current Examiner explained, even though Danishefsky taught the argon gas is used for moisture-sensitive steps, the effect of inert gas that the Applicant reiterated can be achieved if someone somehow keeps the argon gas in the whole process of the conjugate synthesis.
The Applicant respectfully opines that the aforesaid interpretation to Danishefsky’s teaching regarding argon gas is improper. “It is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art.” In re Wesslau, 353 F.2d 238, 241 (CCPA 1965).
“air and moisture sensitive reactions were performed in flame-dried apparatus under an argon atmosphere.” This description is generalized, conclusory, and has nothing to do with the purpose of the present disclosure. In fact, Danishefsky mentioned “argon gas” in several paragraphs of its disclosure, for example column 64, 68 and 69. All of them are directed to the synthesis of glycan and totally irrelevant to KLH.
Furthermore, the Applicant respectfully submitted that in Danishefsky’s earlier invention, US 5,708,163, the completely same description was recited at lines 48-50 of column 41. The other contents regarding argon gas were consistent with the aforesaid teachings of paragraphs listed in Danishefsky. This earlier invention was regarding glycan synthesis and did not mention KLH conjugation. In other words, it demonstrates that Danishefsky was completely not aware of and not intending to apply the argon gas for KLH conjugation.
As such, the Examiner’s interpretation of Danishefsky’s disclosure either lacked explicit reasoning why it was obvious for those having ordinary skill in the art to apply the teaching of argon gas in glycan synthesis to KLH; or the rejection excluded other teachings of the prior art reference that are necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art.
Accordingly, the Applicant respectfully submitted that Danishefsky was using didecamer without applying inert gas, so his epitope ratio was constituted with 20-mer KLH. Furthermore, given the fact that the status of the prior art at the time of filing of the present application found use of KLH oligomer for inducing immune response to be undesirable, even if Danishefsky or other prior art know how to maintain KLH as 
To sum up, the Applicant respectfully submits that those having ordinary skill in the art would not be motivated to reach higher epitope ratio based on the teachings cited by the Examiner. Furthermore, for argument’s sake, even if they start the manufacture with oligomer KLH as Krantz recited, they would not have reached the claimed range of epitope ratio with a reasonable expectation of success. Applicant submits that, at least for those reasons, withdrawal of rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant first argues that increased amount of antigen would not cause increased immunogenicity in the claimed conjugated.  This is not logical since it does not obey the law of mass action.  More is more.  Barring evidence by Applicant, two molecules of antigen would be more immunogenic in general than one.  Applicant’s own data on page 9 of their arguments in the file wrapper support this conclusion.  Higher ratios there, more Globo-H, led to higher antibody response.  Applicant argues that Globo-H is not very immunogenic.  This is not commensurate in scope with the claims which use a known conjugate family from the prior art (Globo-H-KLH).  Therefore, no one of ordinary skill in this art would doubt the conjugate causes anti-Globo-H immune responses.  Gilewski shows this as previously discussed.  
Applicant’s arguments over Gilewski and Slovin are not persuasive.  Slovin teaches that timing matters in their measurements.  This is of no moment as anyone of ordinary skill in this art knows how to do a good experiment which means varying one 
They will be increased to an optimum and so the ratios arrived at by Applicant will be arrived at by routine experimentation.  Immunogen amount/epitope ratio will be optimized.  This was the previous argument.  Applicant again proves the examiner’s point as Slovin did just this, optimizing dose/amount of immunogen.  Thus, Applicant’s arguments over not increasing epitope ratio are not supported by logic firstly, and secondly, not supported by the art they themselves cite.  This argument is therefore not persuasive.
Applicant unsuccessful attacks Gilewski and more importantly, attacks them individually.  However, as previously discussed, Gilewski teaches higher epitope ratios are preferred and this is logical to one of ordinary skill in this art.  Additionaly, other art cited shows such can be done.  See the previous action such as the teachings of 
With respect to SEQ ID Nos. 1 and 2, the examiner stated these are implicit to the teachings of Gilewski.  Applicant presents no evidence to the contrary.  Thus, barring evidence that PerImmune KLH used by Gilewski at Column 2, Paragraph, second of page 3271 for conjugation does not contain either sequence, the rejection must stand in spite of the amendment.  Indeed, Applicant amended the claims in response to the lack of written description for any other KLH peptides besides the two above.  Therefore, it is clear that Applicant knows that these are the two peptide forms of KLH found in nature.  Support for the implicit teaching above can be found in Gebauer (Journal of Structural Biology, Vol. 128, Pg. 280-286, 1999) who states that KLH is a mixture of KLH1 and KLH2 (Abstract) which are SEQ ID Nos. 1 and 2 respectively.  Thus, the KLH of Gilewski will contain at least one if not both sequences.  Applicant states native KLH is a didecamer above.  This will contain both SEQ ID Nos. 1 and 2 since it is native as evidenced by Gebauer.  Applicant states that Danishefsky uses a didecamer and so logically the KLH of Danishefsky is also the native mixture.   
Applicant is also reminded of their argument summarized on page 3 of the office action dated 07/2018 (Final) in case 14/855260 in which they argue that one of skill in this art would appreciate that KLH is expressed as a mixture of KLH1 and KLH2 which consist of SEQ ID NO. 1 and 2.  They cited Harris to show that at the time of filing one skilled in 
Applicant’s arguments over obvious to try rationale are not persuasive since this is not a rationale used in the rejection.  Rather, it is obvious to optimize, not try. 
Applicant’s previous arguments were already addressed.  See the previous action.
The Chao declaration offers nothing new over the prior art cited as it is expected that inert gases will prevent disulfide bridge formation and maintain thiols for conjugation to Globo-H.  The fact that they prevent didecamer formation is not surprising since this can occur via disulfide bridges also.  Furthermore, this is merely a latent property of the obvious process previously made obvious and so cannot render the claims non-obvious.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  The data discussed above shows larger KLH units are more immunogenic.  This is not surprising based on more immunogen being present and so these are not surprising results.   It is not surprising that the Biosyn KLH therefore had reduced responses.  
The teachings of Krantz are consistent with the Biosyn data.  More is more as stated above.  Therefore, Applicant has failed to present a reasonable argument against using KLH multimers.  Furthermore, mixtures can be used as taught by Krantz and all 
Applicant then alleges again that their epitope ratio is different from that of the prior art.  This is not found persuasive. The amount of Globo H moieties per KLH (epitope ratio) is taught by Gilewski as discussed above.  This ratio would be the same as the molar ratio of instant claims.  Said another way, the number of a Globo H molecules will increase the number of moles linearly and so the ratio will be the same.  Thus, the ratios discussed supra are comparable and the same as those of instant claims.  Applicant’s arguments over Danishefsky here are off-point and not persuasive.  One cannot attack references individually and obviate a 103 when the rejection is based on multiple references.
The 0.17 epitope ratio of Applicant’s data is the higher epitope ratio and so would be expected to give a better immune response.  Therefore, these results are not unexpected.  The same rebuttal is provided for the 1611 epitope ratio data.  It is the largest ratio and so expected to perform best in immune response measure.  Applicant states oligomer KLH is not desirable.  This is false in view of Krantz discussed previously.  
Danishefsky may use didecameric KLH; however, they are not the only reference and certainly Krantz points one of ordinary skill in this art to lower oligomeric forms of KLH for the conjugate.  Thus, this argument is not persuasive for the reasons of record.

With respect to inert gas and the 2020 interview discussion, this logic is not part of the 103 here and so Applicant’s arguments are off-point and not persuasive.  The current 103 burns a clear path to use of the inert gases of record.  See the previous action.  Also, Danishesky is not the only reference that teaches inert gas use under the circumstances of conjugate generation here.  See the work of Greven previously discussed.  
A reasonable expectation of success is had to achieve the high epitope ratios of the instant claims. See the work of Ragupathi previously discussed.  Applicant’s allegation to the contrary is not persuasive.

Double Patenting
Claims 1-6, 17, 33-38, and 58-68 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47, 49-60, 63, 65-69, 71-73, 76-77, and 80-81 of copending Application No. 14/855260 in view of OBI Pharma, Inc. (NCT01516307 Clinical Trial Announcement, published 01/24/2012, previously cited), in view of Gilewski (Proceedings of the National Academy of Sciences, Vol. 98, No. 6, Pg. 3270-3275, 2001), Chen (J. Pharm. Biomed. Anal., Vol. 48, No. 5, Pg. 1375-1380, 2008), Greven (US4203975, published 05/20/1980), Danishefsky (US6544952, published 04/08/2003, previously cited), Danishefsky (US2003/0153492, published 08/14/2003), Ragupathi (Glycoconjugate Journal, Vol. 15, Pg. 217-221, 1998), and Krantz (US2004/0247608, published 12/09/2004).
Applicant’s Arguments: Applicant asks this rejection to be held in abeyance.
Examiner’s Response to Traversal:  This rejection stands and is held in abeyance. 

Claims 1-6, 17, 33-38, and 58-68 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, 12-15, 19-25, 27-31, 36, 38-39, 42-43, 51-72, and 74-75 of copending Application No. 15/495470 in view of OBI Pharma, Inc. (NCT01516307 Clinical Trial Announcement, published 01/24/2012, previously cited), in view of Gilewski (Proceedings of the National Academy of Sciences, Vol. 98, No. 6, Pg. 3270-3275, 2001), Chen (J. Pharm. Biomed. Anal., Vol. 48, No. 5, Pg. 1375-1380, 2008), Greven (US4203975, published 05/20/1980), Danishefsky (US6544952, published 04/08/2003, previously cited), Danishefsky (US2003/0153492, published 08/14/2003), Ragupathi (Glycoconjugate Journal, Vol. 15, Pg. 217-221, 1998), and Krantz (US2004/0247608, published 12/09/2004).
Applicant’s Arguments: Applicant asks this rejection to be held in abeyance.
Examiner’s Response to Traversal:  This rejection stands and is held in abeyance. 

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 17, 33-38, and 58-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The independent claims above all contain new matter and so all claims above are rejected here.
These issues are the same in all independent claims and are discussed with respect to claim 1.  First, the claims have been amended to state the KLH icon represents KLH moieties rather than just one moiety.  This is new matter as the icon was never contemplated to represent more than one such moiety itself.  Thus, the claims are rejected here.  
Furthermore, all claims are amended such that the KLH can comprise a polypeptide having the sequence of SEQ ID NO. 1 and 2.  This is new matter because it reads on a fusion of SEQ ID Nos. 1 and 2.  However, such recombinant KLH was not contemplated in the original disclosure and so the claims above are rejected here for this reason as well for containing new matter.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Michael Allen/Primary Examiner, Art Unit 1642